Name: Commission Regulation (EEC) No 3073/87 of 13 October 1987 on arrangements for imports into the United Kingdom and Spain of certain textile products (categories 13 and 10 respectively) originating in China
 Type: Regulation
 Subject Matter: international trade;  Europe;  trade;  leather and textile industries
 Date Published: nan

 No L 291 / 10 Official Journal of the European Communities 15. 10 . 87 COMMISSION REGULATION (EEC) No 3073/87 of 13 October 1987 on arrangements for imports into the United Kingdom of Spain of certain textile products (categories 13 and 10) respectively originating in China Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 2072/84 of 29 June 1984 on common rules for imports of certain textile products originating in China ('), as last amended by Regulation (EEC) No 4132/86 (2), and in particular Article 12 thereof, Article 1 Without prejudice to the provisions of Article 2, imports into the United Kingdom and Spain of textile products of category 13 and 10 respectively originating in China and specified in the Annex hereto, shall be subject to the provisional quantitative limits set out in that Annex. Whereas Article 12 of Regulation (EEC) No 2072/84 lays down the conditions under which quantitative limits may be established ; whereas imports into the United Kingdom and Spain of certain textile products (category 13 &amp; 10) respectively, specified in the Annex hereto and originating in China have exceeded the levels referred to in paragraph 3 of the said Article 1 ; Article 2 1 . Products as referred to in Article 1 shipped from China to the United Kingdom and Spain before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place during that period. 2. Imports of products shipped from China to the United Kingdom and Spain after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 2072/84. 3 . All quantities of products shipped from China on or after 25 September 1987 and released for free circulation shall be deducted from the quantitative limits laid down. These provisional limits shall not, however, prevent the importation of products covered by it but shipped from China before the date of entry into force of this Regula ­ tion . Whereas, in accordance with paragraph 5 of the said Article 12 of Regulation (EEC) No 2072/84, on 25 September 1987 China was notified of a request for consultations ; whereas, pending a mutually satisfactory solution, the Commission has requested China for a provisional period of three months to limit exports to the United Kingdom of products falling within category 13 to 2 630 000 pieces and to Spain of products falling within category 10 to 165 000 pairs ; with effect from the date of notification of the request for consultations ; whereas pending the outcome of the requested consultations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the categories of products in question ; Whereas paragraph 13 of the said Article 12 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 2072/84 ; Whereas the products in question exported from China to the Community between 25 September 1987 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been intro ­ duced ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from China before the date of entry into force of this Regula ­ tion : Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. (') OJ No L 198, 27. 7 . 1984, p . 1 . 0 OJ No L 383, 31 . 12. 1986, p . 20 . It shall apply until 24 December 1987. 15 . 10 . 87 Official Journal of the European Communities No L 291 /11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 October 1987. For the Commission Willy DE CLERCQ Member of the Commission ANNEX GROUP II B Cate ­ gory CCT heading No NIMEXE code (1987) Description t Third countries Member States Units Quantitative limits from 25 September to 24 December 1987 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 , 56, 75, 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs, women's, girls' and infants' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres China UK 1 000 pieces 2 630 GROUP III B 10 60.02 A B 60.02-40 60.02-50, 60, 70, 80 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic materials Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, other than those of category 10, of wool, of cotton or of man-made textile fibres China E 1 000 pairs 165